Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1-30 on 2/14/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Based on the amendment, as claimed, the prior art, according to applicant, fails to particularly teach, to, generating a change table, based on changes to the view, associated with transactions, of database, stored data structures.
	Kann, associated with the amended, appears to teach, the view and view definition, and at 0256, appears relates to as claimed, based on, 
“…a request to register an application to receive notifications of changes or updates made to a database table. At step 610, an application registrar registers the application. At step 615 a notifier establishes a notification table that includes one or more fields of the database table along with one or more additional fields…”.


	The examiner suggests an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kann et al. (US 20120023077) in view of Manzano et al. (US 2014/0089207).
Regarding claim 1, Kann in Fig. 6B, discloses a method and
associated supporting structures (SEE Figs. 1-18), the method
(SEE Fig. 6B), comprising: identifying, by one or more processors of a machine, 
a database view 
(SEE view or views, notification table to “notification entries”), 
of one or more source tables 
(see step 605, of, “Database Table” or tables 515 A-N), of a database platform (DB system 500 or server), 
the database view comprising a table definition (620, to Trigger and Fig. 6A, 520A-B), specifying data (Fig. 6A, 630), 
to include in the database view (630 or Table 520A), from the one or more source tables (of the, Database Tables 515 A-N)

SEE Abstract, note the updates can be associated with client,
server and monitoring of a service (0061), of transactions
(0218) and Fig. 6A (Database System 500, with NT table)

O	receiving a query (see 0005, 0007, query or Request in
Fig. 6B, step 605, directed to a DB, 0004, wherein,
access to Databases is by an SQL language), directed to row level changes

The applied prior art, as understood, generates views, being defined (view definition) and tracks changes to the source data and updating the related view, based on changes made to the source files and at least, generates, 0256, based on a request, establishes a notification table.

	The prior art, in view of applicant’s response, fails to particularly teach, as amended and argued, to Track Changes to a View (of a DB),  which is based on a view definition

Recording the changes to the view, 
“in a database stream object”, recording changes to the view, associated with transactions on the source tables”

The examiner applied an additional reference in the consideration of the amended claims, in an effort to advance prosecution.

Manzano teaches to and also is deemed to render any obvious any differences, as amended, by teaching to track changes to a Project (a view) and creating a project history identifying with files, that have changed (based on Versions of a View), by creating a project View (w/a project history tool), comprising generating changes to a project view, identifies which files have changed (added, deleted or modified), utilizing, an Extensible Model, that is adapted to record, any changes including, artifacts, associated with changed files and groups the files and creates a compound-oriented view of the project history.
SEE Figs. 2, 3, 4, 5, 6 and the associated, Method of Fig. 7 and results (708), associated with Figs. 2-6.


Abstract Paragraph - ABTX (1):
Systems and methods for providing high level view tracking of changes in SCA artifacts are provided. A system comprises a project history tool executing on a computer, which includes an extensible model which maps artifacts to files. When the project history tool receives a project history, the project history tool analyzes the project history to identify files which have changed, identifies, using an extensible model, one or more artifacts associated with the changed files, groups the changed files based on the one or more artifacts, and creates a component-oriented view of the project history 
[0004] In accordance with an embodiment, a project history tool can create a component-oriented view of the changes to a project, based on the list of changed files in that project. This component-oriented view can enable business users to view changes on an artifact by artifact basis. The business user can then select an artifact and see what changes have been made to which files associated with that artifact. This provides a higher level of abstraction more familiar to the business users, while also providing a more detailed view for technical users. This improves the BPM process design user experience especially for business-users by allowing them to browse the history of changes of a given project. By providing tools that support different levels of abstraction, a broader segment of non-technical users can be involved in the design of business-processes. 
Cross Reference To Related Applications - CRTX (2):
   [0001] The present application claims priority from U.S. Provisional Patent Application No. 61/706,707, filed on Sep. 27, 2012, titled "SYSTEM AND METHOD FOR PROVIDING HIGH LEVEL VIEW TRACKING OF CHANGES IN SCA ARTIFACTS," by Ignacio Manzano et al., which is herein incorporated by reference in its entirety for all purposes. 

Note the differences are based on, compare the contents of artifacts between two different versions of a Specific Project (or Views), in order to determine the differences or changes.
[0054] In accordance with an embodiment, a new table can be created for storing entries as projects are published. The list of changes can be provided as a functional abstraction of the artifacts involved. The finest-grain view can be at the artifact level. In some embodiments, the history of changes may record only the names of the artifacts (logical and real) and not the contents of the modified artifacts. In these embodiments, a "diff" representing the difference between different versions of a specific project may not be available and the user may not be able to compare the contents of artifacts between two different versions.

Note the changes are associated with transactions, associated with a two-phase commit process. SEE 0055, 0067
	Also note, the source files, project and views etc., the system utilizes, servers with databases, for supporting the data storage, wherein the resources may be stored to databases.
SEE 0060, 0016 (w/SQL)
SEE project Data (Fig. 2, w/Tables, w/columns and rows), changes, by actions (201c, 202, 204) and Tracking the changes a project (being a View), with a Project History Tool in Fig. 1, generating (a view), with rules (110), generating an Extensible Model (or View) of the changes to the project view, as taught by Manzano.

[0027] Additionally, in accordance with an embodiment, an API is provided to let users query for a particular set of changes matching a given criteria. An advantage is that users can specify changes over a particular business artifact. 
Note, a Project, is based on, a defined View or VIEWS (or “Versions in Time”) or, a history of Changes (a view).
[0052] The API can permit clients to query for a particular set of changes matching a given Criteria. Clients can query changes specifying any combination of: Project Name; Author; From Timestamp: Changes made after the specified date (including the specified); and To Timestamp: Changes made before the specified date (excluding the specified). Additionally, the last N modified artifacts of a project can be requested. These modified artifacts could each be associated with a single project change or could be across multiple changes. For example, if the last 15 modified artifacts are requested, all 15 artifacts could be associated with the same project change, or they could be associated with 15 different project changes. 
Query can, control or limit the results and other query attributes (range search, page ranges), this control, due to, the number of possible results, avoiding loading a large amount of data, helping users with pagination (#results/Page and pages) and controlling the returned results.
[0053] In accordance with an embodiment, when querying a maximum number of results can be specified. This can be done by using 3 parameters: Maximum number of results per page; From Page (including the specified); and To Page (excluding the specified). For example if the user requests Max number of results per page=5, From Page=2 and To Page=4, the query can retrieve 10 results corresponding to page 2 and page 3. This is can be useful for avoiding the load of a large amount of data associated with a query, and can help users with pagination of the results of the query. 


Also see, Fig. 2, the differences, due to, ADD, Modify and Delete (202), type Actions, to project views (200), also reference Fig. 3, showing Recent activities (added and/or creation).
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kann in view of the teachings of Manzano, “recording the changes to the view, in a database stream object”, associated with transactions on the source tables”, associated with row level changes, as claimed, in view of Manzano, and performing, “recording the changes to the view, in a database stream object”, through a query, deemed obvious to query the notification table (of Kann), to access and generate results, being, (an Extensible Model), or View, the results controlled through a query, generates records of recorded changes (change log), to a project view (or version), the results of the query are also additionally controllable in view of the query (pagination), the results are a history of changes to, “a view a "diff" representing the difference between different versions of a specific project (0054), providing a Fine Level granularity of changes, which allows users to browse a history of changes of a given project (or view, 0004), through a query process, as taught by Manzano.
Regarding claim 2 (previously presented) of claim 1, the combination as applied with Kann is deemed to further render obvious as claimed, wherein the one or more source tables comprises a plurality of tables (515), and wherein the database view is generated from the plurality of tables 
See Views NT and query to generate, notification entries, to access and provides results, directed to Database stored data, in fields, as understood, as defined by a schema (DB).
SEE above and 0005, 0007

Regarding claim 3 (previously presented), of claim 2, the combination as applied with Kann is deemed to further render 
SEE Manzano in view of Kann as applied above, also providing a Change Table w/indications of changes 
SEE Manzano as applied in view of actions (w/indications of changes), such as: ADD, delete & modify in Fig. 2
Also SEE as previously applied, 515, the change Table view (NT 520A and NT 520B) and/or notification entries view, are as claimed, are indications created based on the changes, to the source tables (515) or are separate views (being, entries of the changes made), associated with the DB data view (515 or the source tables being selectively Monitored).
Please review both references for the claimed subject matter.

Regarding claim 4 (previously presented) of claim 3, the combination as applied with Kann is deemed to further render obvious as claimed, wherein changes to other tables (515 A-N) of the plurality of tables, are not indicated (not stored in an NT table), in the change table (since directed to particular data tables 515).

Note, Fig. 6A, change Tables, only include changes Tracked based on a table (ID), per table (515A to 520A), therefore, changes to other tables (515A-N), of the plurality of tables are not indicated in each change table (of plural change tables 520A & 520B), or non-tracked changes. Also see, 0218, 0219, 0005 and 0007 “Similarly, update original 540 may include information indicating that NT 520 does not store original row . that were changed in data table 515. SEE 0246, 0256 and 0264 (or deregistered) [0246] Update original 540 may include any information indicating if NT 520 stores an original portion of data table 515 comprising original entries which were subsequently changed or updated. Update original may comprise a flag, a value or a boolean value indicating if a portion of data table 515 comprising original values or entries is stored within NT 520. In some embodiments, update original 540 includes a value, flag or an indicator stating whether or not NT 520 stores the original row, column or collection of entries of the data table 515 prior to the row, column or collection of entries being changed. For example, update original 540 may include a 
Note, below and step 640, in response to an indication that the application is no longer receiving notifications of changes made to the database table.
[0256] Referring now to FIG. 6B, an embodiment of steps for keeping a track of changes made to a data table in a database and managing change notification of the database table is illustrated. At step 605, a database manager receives a request to register an application to receive notifications of changes or updates made to a database table. At step 610, an application registrar registers the application. At step 615 a notifier establishes a notification table that includes one or more fields of the database table along with one or more additional fields. At step 620, the database manager establishes a trigger to update the notification table in response to any change or updated made to the database table. At step 625, the database manager creates a rule to notify the registered application of the changes or updates made to the database table. At step 630, the notifier modifies one or more entries in the notification table in response to an entry or an update made to the database table. At step 635, the notifier sends a notification to the registered application corresponding to the entry or the update made to the database table. At step 640, the database manager deletes one or more entries of the notification table in response to an indication that the application is no longer receiving notifications of changes made to the database table.


SEE Kann, new, w/columns and rows and/or fields

Regarding claim 6 (amended) of claim 5, , the combination as applied with Kann is deemed to further render obvious as claimed, wherein the metadata columns describe … one or more row level changes made in each transaction of the one or more database transactions 
SEE Kann 0223, 0233, 0235- and 0241

Regarding claim 7 of claim 6, the combination as applied with Kann is deemed to further render obvious as claimed, wherein the one or more row level changes described by the 
SEE Kann, 0005, 0007, 0219, and 0223

Regarding claim 8 of claim 1, , the combination as applied with Kann is deemed to further render obvious as claimed, wherein the database view and the one or more source tables (Fig. 6A, 500), are managed (Manager 501), by a data provider (Figs. 6, 1 A-C), end-user (clients request, 0042), of the database platform (SEE 500), and the database stream object is managed by a data consumer end-user (client 102b or 102a), of the database platform
SEE Kann Figs. 6A, 1A
Regarding claim 9 of claim 8, the combination as applied with Kann is deemed to further render obvious as claimed based on claim 9 (as analyzed above), teaches peer to peer data sharing (0221, 0057), as well as database views (as described above), therefore, as applied is deemed to teach sharing (upon requests) and appears allows sharing of any database (having secure information 0238), the views can comprise, secure database view or views, having restricted access to tables (515  receiving, from the data provider end-user, a request to share (0221), the secure database view (based on NT) on the database platform with the data consumer end-user, including without enabling access to the one or more source tables (515), by the data consumer end-user, and causing, on a user device of the data consumer end-user, display of data from the secure database view (see 0115, 0238, through peer to peer sharing).
Regarding claim 10 of claim 1, , the combination as applied with Kann is deemed to further render obvious as claimed, wherein the one or more source tables comprises a plurality of tables, and wherein the database view includes data from different tables of the plurality of tables using a join operation included in the database view
SEE Kann 0058, 0259 (Entries in table 520a with table 5l5a & additional entries, rows and columns).
Regarding claim 11 of claim 1, the combination as applied with Kann is deemed to further render obvious as claimed, wherein each of the one or more database transactions includes one or more read operations or write operations.
SEE Kann 0213, 0114
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Radhakrishnan et al. (US 2015/0089385), teaches providing a GUI, adapted to allow for user selection of one of more, predefined view definitions to Manage, the view definitions/role, directed to managing, access to Views associated with roles, see abstract.
Park et al. (US 10,846,284), teaches to forming updated versions of views (w/definitions), in the schema space separate from the production space, allowing for validating the new versions, prior to deployment, see abstract.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162